                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Joshua A. Sliker
                         Nevada State Bar No. 12493
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89109
                         Tel: (702) 921-2460
                     5   Email: christensend@jacksonlewis.com
                         Email: joshua.sliker@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Bellagio, LLC

                     8
                                                        UNITED STATES DISTRICT COURT
                     9
                                                              DISTRICT OF NEVADA
                10
                11         HECTOR TORRES, an individual,                        Case No. 2:17-cv-01025-JAD-VCF

                12                         Plaintiff,
                                                                                STIPULATED NOTICE OF
                13                 vs.                                          SETTLEMENT, REQUEST FOR STAY
                                                                                OF PRE-TRIAL DEADLINES AND
                14         BELLAGIO, LLC, a Nevada corporation;                 STATUS CHECK
                           ROE Business Organizations I-X; and, DOE
                15         INDIVIDUALS I-X, inclusive,

                16                         Defendants.

                17
                                 Plaintiff Hector Torres and Defendant Bellagio, LLC, by and through their respective
                18
                         counsel, hereby file this Stipulated Notice of Settlement, Request for Stay of Pre-Trial Deadlines
                19
                         and Status Check.
                20
                                 Currently, the parties are required to file a Proposed Joint Pre-Trial Order by June 28, 2019
                21
                         (ECF No. 56). However, the parties reached a resolution of this case following the Settlement
                22
                         Conference conducted by the Honorable Magistrate Judge Ferenbach, on June 18, 2019. The
                23
                         parties are presently preparing the necessary settlement agreement, and require time to conclude
                24
                         the settlement payment prior to filing a stipulation seeking dismissal with prejudice of this entire
                25
                         case.
                26
                                 Accordingly, the parties respectfully request that the Court set a status check 60 days from
                27
                         the date of this filing, or as soon thereafter as is practicable for the Court, to allow the parties time
                28

Jackson Lewis P.C.
    Las Vegas
                     1   to complete the settlement and dismissal of this case.

                     2             Further, the parties respectfully request that the Court stay all pending deadlines in the

                     3   Discovery Scheduling Plan and Order (ECF Nos. 16, 27, 35, 43, 45) and the Court’s Order dated

                     4   March 26, 2019 (ECF No. 56) (e.g., deadline to file joint pretrial order, etc.), during the 60 day

                     5   period prior to the status check, to allow the parties to conclude resolution of this case without

                     6   incurring additional fees and costs to comply with pre-trial deadlines.

                     7             Dated this 25th day of June, 2019.

                     8   KEMP & KEMP                                                      JACKSON LEWIS P.C.

                     9
                         /s/ Victoria L. Neal                                             /s/ Deverie J. Christensen
                10       James P. Kemp Bar, No. 6375                                      Deverie J. Christensen, Bar No. 6596
                         Victoria L. Neal, Bar No 13382                                   Phillip C. Thompson, Bar No. 12493
                11       7435 W. Azure Dr., Ste. 110                                      300 S. Fourth Street, Suite 900
                         Las Vegas, Nevada 89130                                          Las Vegas, Nevada 89109
                12       Attorneys for Plaintiff                                          Attorneys for Defendant Bellagio, LLC
                         Hector Torres
                13
                14                                                              ORDER
                15                 IT IS HEREBY ORDERED:
                16                 A status check hearing is scheduled on the following date and time: August 27, 2019, at 10:00 AM. The

                17                 status hearing will be vacated upon the filing of the proposed stipulation and order for dismissal.

                18                 IT IS FURTHER ORDERED that all pending deadlines in the Discovery Scheduling Plan

                19       and Order (ECF Nos. 16, 27, 35, 43, 45) and the Court’s Order dated March 26, 2019 (ECF No.

                20       56) are stayed pending the status check hearing scheduled above.

                21
                22                                            Dated: June 26, 2019.

                23
                                                              ______________________________________________
                24                                            UNITED STATES MAGISTRATE JUDGE

                25
                26
                27
                28       4820-7032-2587, v. 2


Jackson Lewis P.C.
                                                                                     2
    Las Vegas
